Case 19-13273-VFP        Doc 294      Filed 08/20/19 Entered 08/20/19 17:00:16           Desc Main
                                     Document      Page 1 of 2


 UNITED STATES DEPARTMENT OF JUSTICE
 OFFICE OF THE UNITED STATES TRUSTEE
 ANDREW R. VARA
 ACTING UNITED STATES TRUSTEE, REGION 3
 Benjamin Teich, Esquire
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014
 Email: Benjamin.Teich@usdoj.gov

                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY
 ___________________________________
                                        : Case No. 19-13273 (VFP)
 In re:                                 :
                                        : Chapter 11
 Immune Pharmaceuticals, Inc.,          :
                                        : The Honorable Vincent F. Papalia
                                        :
                                        : Hearing Date: September 17, 2019 at 10:00 a.m.
 Debtor.                                :
 ___________________________________ :

     NOTICE OF MOTION OF THE ACTING UNITED STATES TRUSTEE FOR AN
      ORDER CONVERTING CASE TO CHAPTER 7 OR IN THE ALTERNATIVE
              DISMISSING CASE PURSUANT TO 11 U.S.C. § 1112(b)

 TO: ALL PERSONS ON ATTACHED CERTIFICATE OF SERVICE

        PLEASE TAKE NOTICE that the Acting United States Trustee will move before the

 Honorable Vincent F. Papalia on September 17, 2019 at 10:00 a.m. or as soon thereafter as

 counsel may be heard, at the United States Bankruptcy Court, District of New Jersey, 50 Walnut

 Street, Newark, New Jersey, for an Order converting the case to chapter 7 or in the alternative,

 dismissing the case pursuant to 11 U.S.C. §1112(b) and for such other and further relief as this

 Court deems just and appropriate.

        PLEASE TAKE FURTHER NOTICE that the Acting United States Trustee will rely

 upon the Memorandum of Law and Certification attached hereto at the hearing.
Case 19-13273-VFP        Doc 294        Filed 08/20/19 Entered 08/20/19 17:00:16       Desc Main
                                       Document      Page 2 of 2


        PLEASE TAKE FURTHER NOTICE that any papers in opposition to the Motion

 must be filed with the Court and served upon the United States Trustee no later than seven days

 in advance of the hearing date pursuant to District of New Jersey Local Bankruptcy Rule 9013-

 2(a)(2) or pursuant to Court Order.



                                               ANDREW R. VARA
                                               ACTING UNITED STATES TRUSTEE
                                               REGION 3


                                               /s/ Benjamin Teich
                                               Benjamin Teich
                                               Trial Attorney

 DATED: August 20, 2019
